Citation Nr: 1116280	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a chronic pulmonary disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran's DD Form 214 reflects that he was issued an Honorable Discharge by the U.S. Coast Guard for active service in the United States Merchant Marine in Oceangoing Service during World War II, from March 1944 to August 1945.  His service was recognized under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 (Nov. 23, 1977); 38 C.F.R. § 3.7(x)(15) (2010).

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Board remanded the present matter to obtain a medical examination and nexus opinion.  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

Based upon competent medical evidence of record, the aggregate evidence is in approximate balance as to whether the Veteran's currently diagnosed reversible obstructive disease is related to his recognized active military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for service connection for reversible obstructive disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the disposition herein, additional discussion of those procedures is unnecessary.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must (1) be medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Reviewing the evidence of record, at July 1994 private treatment, the Veteran complained of increasing shortness of breath.  At January 2001 VA treatment he complained of a cough he had had for nine days, with shortness of breath.  January 2001 chest X-rays showed no active disease.  At a May 2006 VA examination, he reported an increase in shortness of breath over the past 3 to 4 years.  Qvar and Nasarel inhalers provided some relief.  The X-ray report from the VA examination showed no acute pathology.  The examiner diagnosed the Veteran with asbestos related pleural disease, and noted the history of exposure to asbestos both in service and after service.

In March 2009 the Veteran underwent a VA examination at which he reported that he had experienced shortness of breath beginning in the 1960s, for which he had used home remedies.  There was no history of hospitalization for his lung disorder.  His shortness of breath was exacerbated by exertion and damp or cold weather, and was improved by rest and the use of inhalers.  The Veteran was able to perform housework such as vacuuming with breaks.  Some mornings getting dressed caused him to breathe hard.  On examination, the lungs were clear to auscultation without rales, wheezing, or ronchi.  Upon chest X-ray, the Veteran's lungs were fully expanded and free of active or chronic disease.  The examiner's impression was that the Veteran had COPD.  VA pulmonary function tests in April 2009 showed normal expiratory flow volumes and flow volume loops.  There was a positive response to a bronchodilator, and normal lung volumes and diffusing capacity.

Pursuant to the Board's remand, the Veteran had another VA examination in July 2010.  He reported smoking approximately one pack of cigarettes a day from 1946 to 1960.  He reported in-service and post-service exposure to asbestos.  He said that he had begun to develop shortness of breath in the 1980s, at which time he had difficulty walking up stairs.  He had noticed a cough coming on in the last three to five years.  He reported a chronic daily cough whicht produced scant amounts of white phlegm, which had occurred for the last 3 years, with no hemoptysis.  In addition, the Veteran was short of breath with activity, could walk slowly on a flight of stairs, and could walk three-quarters of a mile in 30 minutes.  His medications included Spiriva, Qvar 2 puffs twice daily, Nasalide 2 puffs daily, lisinopril, metoprolol, and spironolactone.  He walked three-quarters of a mile most days and sometimes played 9 holes of golf, for which he used a cart.

The Veteran denied having pneumonia, severe bronchitis, or cough while in service, and reported that he was frequently exposed to gasoline fumes in service.  He had no history of asthma, and reported being diagnosed with COPD for the past 10 years at private treatment.  On examination, there were a few scattered wheezes around the posterior chest.  The examiner opined that the Veteran does not have fixed chronic obstructive pulmonary disease, but that he does have reversible obstructive disease, which reverses with medication.  In the examiner's opinion, it is at least as likely as not that the Veteran's COPD arose during military service.

In view of the foregoing evidence, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that service connection is warranted for reversible obstructive disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for reversible obstructive disease is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


